Opinion filed July 28,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00032-CV
                                                    __________
 
                  PERMIAN
MATTRESS MANUFACTURING, INC. 
                          
AND STEVEN BURT HERRIN, Appellants
 
                                                             V.
 
                          
     MARVIN ARMOCK, Appellee
 

 
                                   On
Appeal from the 238th District Court
                                                          Midland
County, Texas
                                                 Trial
Court Cause No. CV-44,676

 
                                            M
E M O R A N D U M    O P I N I O N
            Permian Mattress Manufacturing, Inc. and Steven Burt Herrin are the appellants in this
appeal.  They have filed a motion to dismiss the appeal pursuant to Tex. R. App. P. 42.1(a)(1).  In the
motion, appellants state that they “no longer desire to proceed with the
appeal, and such dismissal will not prevent any other party from seeking
appellate relief to which it would otherwise be entitled.”  Therefore, in
accordance with appellants’ request, we dismiss the appeal. 
The
motion to dismiss is granted, and the appeal is dismissed. 
 
                                                                                                PER
CURIAM
July 28, 2011
Panel consists of:  Wright, C.J.,
McCall, J., and Hill, J.[1]




[1]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.